Exhibit 10.1

CONFIDENTIAL SEPARATION AGREEMENT AND RELEASE OF CLAIMS

This Confidential Separation Agreement and Release of Claims (this “Agreement”)
is entered into as of the date last written below by and between Real Goods
Solar, Inc. (the “Company”) and Erik Zech (“Executive”). The Company and
Executive are sometimes hereinafter referred to, collectively, as the “Parties”
and each, individually, as a “Party.” The Parties hereby agree as follows:

1. Separation from Employment; Benefits. Executive’s employment with the Company
is terminating effective March 31, 2012 (the “Separation Date”). Executive will
be paid for all base salary earned through the Separation Date, together with
all accrued but unused paid time off as of the Separation Date. For the period
subsequent to the Separation Date, Executive may be eligible to elect continued
group health and dental insurance coverage pursuant to the federal law known as
COBRA. Notification of Executive’s COBRA rights will be sent under separate
cover. Effective on the Separation Date, Executive’s entitlement to or
participation in any and all other Company benefits, benefit plans, policies or
programs shall cease, except as expressly set forth herein.

2. Severance Payment. If Executive signs and does not revoke this Agreement, the
Company will continue to pay Executive for a period of five (5) weeks at his
current annual base salary rate, less applicable tax deductions and withholdings
(“Salary Continuation”). The Salary Continuation will be paid in accordance with
the Company’s customary payroll practices, commencing on the first regular
payroll date following expiration of the Revocation Period described in
Paragraph 11 below. Executive acknowledges and agrees that the Salary
Continuation is being provided in exchange for his assent to the terms of this
Agreement and is not an amount to which he is otherwise entitled.

3. Release of Claims. Executive, on behalf of himself and his spouse, heirs,
children, successors, current and former agents, representatives, executors,
beneficiaries, administrators, trustees, attorneys and assigns, voluntarily
releases and discharges the Company and each of its predecessors, successors,
subsidiaries, investors and current and former assigns, agents, officers,
partners, members, directors, shareholders, employees, investors, consultants,
representatives, insurers, attorneys, affiliates, and any other related
entities, and all persons acting by, through, under, or in concert with any of
them (any and all of which are referred to as “Releasees”), from any and all
charges, complaints, claims, liabilities, obligations, promises, agreements,
causes of action, damages, losses, expenses, and debts of any nature whatsoever,
known or unknown (“Claims”), which Executive has, claims to have, ever had, or
ever claimed to have had in his role as an employee against Releasees through
the date last written below. This general release of Claims includes, without
implication of limitation, all Claims relating to Executive’s employment and
separation from employment with the Company; all Claims relating to Executive’s
positions and duties with the Company; all Claims of discrimination, harassment
and retaliation prohibited by any federal, state, or local statute, regulation,
or ordinance, including without implication of limitation, Title VII of the
Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Americans With Disabilities Act, the Family and Medical Leave Act, the Employee
Retirement Income Security Act and any similar applicable federal, state or
local laws; all Claims for breach of contract or wrongful terminations and all
other statutory or common law employment related Claims. Executive also waives
any



--------------------------------------------------------------------------------

Claim for reinstatement, attorneys’ fees, interest, or costs, and all Claims for
wages, bonuses, severance, equity or other compensation, provided that this
Agreement shall not be construed to impair Executive’s rights under this
Agreement. Additionally, nothing in this Agreement shall be interpreted to
prohibit Executive from filing a discrimination claim with any
anti-discrimination agency, or from participating in a discrimination
investigation or proceeding conducted by any such agency. However, by signing
this Agreement, Executive acknowledges that he is waiving any and all rights to
money damages and any other relief that might otherwise be available should he
or any other entity pursue claims against the Releasees.

4. Non-Filing of Complaint or Charges. Executive represents that he has not
filed any complaint or charge against any of the Releasees with any local, state
or federal agency or court, or assigned any of the released Claims to any third
party.

5. Return of Information and Property. Executive represents and warrants that he
has either returned or will return to the Company on or before the Separation
Date any and all Company property requested by the Company and Company
documents. Executive further agrees that on and after the Separation Date, he
will not for any purpose attempt to access or use any the Company computer or
computer network or system, including its servers and electronic mail system,
unless at the done at the Company’s request. Executive also represents that he
has left intact all of the Company’s electronic files, including those that he
developed or helped develop during his employment with the Company.

6. Confidentiality. Executive agrees to keep the existence, terms, and amount of
this Agreement completely confidential, and not to disclose any such matters to
anyone, in words or in substance, except as set forth in this paragraph.
Notwithstanding the foregoing, Executive may disclose such matters (a) to
immediate family members, attorneys and/or accountants, provided, that he shall
first obtain any such person’s agreement to keep any such matters completely
confidential and not to disclose any such matters to anyone; and (b) to the
extent required by law or to the extent necessary to enforce his rights under
this Agreement.

7. Cooperation. Executive agrees that upon request by the Company (and only upon
such request), he shall provide, at mutually agreeable times and in reasonable
amounts, assistance to and cooperation with the Company in order to ensure a
smooth transition of his duties and responsibilities. Executive further agrees
to cooperate fully with the Company in the defense or prosecution of any
threatened or actual claims or actions which may be brought by, against or on
behalf of the Company or its predecessors, subsidiaries, affiliates or any of
their current or former partners, investors, agents, employees, officers, or
directors and which relate to events or occurrences that transpired or are
alleged to have transpired during his employment or affiliation with the Company
or its predecessors. Such cooperation shall include, without implication of
limitation, being available to meet at mutually agreeable times with the
Company’s counsel to prepare for discovery or trial and to testify truthfully as
a witness when reasonably requested by the Company.

8. Non-Disparagement. Executive agrees not to make any statement, written or
oral, which disparages the Company or any of its services, subsidiaries,
affiliates, shareholders, investors, partners, members, directors, officers,
employees, or agents. Executive further agrees not to make any statement or take
any action which has the intended or foreseeable effect of harming the Company.
For their part, the officers and directors of the Company likewise agree not to
make any statement, written or oral, to any third party which disparages
Executive.

 

2



--------------------------------------------------------------------------------

Nothing in this Section or in Sections 6 or 7 herein shall prohibit or bar the
Parties from providing truthful testimony in any legal proceeding, communicating
with any governmental agency or representative, or from making any truthful
disclosure required by law; provided, that in the event of such a disclosure,
the Parties agree to provide advance written notice to the other Party of
his/its intent to make such disclosures and provided that best efforts will be
used by all Parties to ensure that this Section and Sections 6 and 7 are
complied with to the maximum extent possible. Moreover, nothing herein shall
prevent Executive from participating in any proceeding before any federal or
state administrative agency to the fullest extent permitted by applicable law,
provided that he will be prohibited to the fullest extent authorized by law from
obtaining monetary damages and any other relief in any agency proceeding in
which he does so participate.

9. Further Assurances. The Parties agree to execute, acknowledge (if necessary),
and deliver such documents, certificates or other instruments and take such
other actions as may be reasonably required from time to time to carry out the
intents and purposes of this Agreement.

10. Remedy for Breach. Executive understands and agrees that a breach of
Sections 4, 5, 6, 7 and/or 8 herein would result in irreparable harm to the
Company, that money damages would not provide an adequate remedy, and,
therefore, that in addition to any other rights that the Company may have, it
shall have the right to specific performance and injunctive relief in the event
of a breach any of those Sections of this Agreement. In addition, in the event
of a violation of this Agreement, the Company shall be entitled to recover its
attorney’s fees and costs incurred in connection with any efforts to enforce its
rights under this Agreement.

11. Voluntary Waiver and Acknowledgement. Executive acknowledges that he has had
the opportunity to consult with the attorney of his choice in connection with
executing this Agreement, and that he has been given the opportunity, if so
desired, to consider this Release for forty-five (45) days before executing it.
If Executive does not sign this Agreement and return it to Melinda Hall, Human
Resources Consultant, Real Goods Solar, Inc., 833 W. South Boulder Road,
Louisville, Colorado 80027, so that it is received within forty-five (45) days
of the Separation Date, it will not be valid. Any violation of this Agreement
during the 45-day period shall also invalidate this offer. In the event that
Executive executes this Release within less than 45 days, he acknowledges that
such decision was entirely voluntary and that he had the opportunity to consider
this Release for the entire 45-day period. Any change to this Agreement, whether
material or otherwise, will not re-start this 45-day period.

The Parties acknowledge that, for a period of seven (7) days from the date that
Executive signs this Agreement (the “Revocation Period”), he will retain the
right to revoke this Agreement by written notice to Melinda Hall, Human
Resources Consultant, Real Goods Solar, Inc., 833 W. South Boulder Road,
Louisville, Colorado 80027, received before the end of the Revocation Period,
and that this Agreement will not become effective or enforceable until the
expiration of the Revocation Period.

Executive agrees that he has carefully read and understands all of the
provisions of this Agreement, and that he is voluntarily entering into this
Agreement. Executive further represents

 

3



--------------------------------------------------------------------------------

and acknowledges that in executing this Agreement, he is not relying and has not
relied upon any representation or statement made by any of the Releasees with
regard to the subject matter, basis or effect of this Agreement.

12. Entire Agreement. This Agreement constitutes the entire understanding and
agreement of the Parties regarding the matters set forth herein and supersedes
any prior communications, agreements and understandings, written or oral, with
respect to the matters set forth herein.

13. Other Terms. This Agreement may be modified only by a written agreement
signed by Executive and an authorized officer of the Company. The waiver by any
Party of a breach of this Agreement shall not operate or be construed as a
waiver of any subsequent breach. This Agreement may be executed in separate
counterparts, each of which shall be deemed an original, but all of which
together shall constitute the same instrument. This Agreement shall be governed
by and construed in accordance with the laws of the state of Colorado without
regard for the conflict of laws principles thereof. The language of all parts of
this Agreement shall in all cases be construed as a whole, according to its fair
meaning, and not strictly for or against any of the Parties. This Agreement is
not, and shall not be construed to be, an admission of any violation of any
federal, state or local statute or regulation, or of any duty owed by Executive
or any of the Releasees. If any provision of this Agreement is deemed invalid,
the remaining provisions shall not be affected and shall be enforced to the
maximum extent permitted by law. This Agreement shall be binding upon and inure
to the benefit of the Parties’ successors and assigns, except that Executive’s
obligations herein are personal and may not be assigned.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date last
written below.

 

/s/ Erik Zech

      March 31, 2012

Erik Zech

      DATE

REAL GOODS SOLAR, INC.

     

By:

 

/s/ John Jackson

      March 31, 2012  

John Jackson, VP

      DATE

 

4